DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on December 11, 2020 was received.  Claim 1 was amended.  Support for the amendment can be found in page 3 of current specification. 
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 17, 2020. 

	
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Koki et al. (JP2014084500A with English translation attached, submitted by Applicant) in view of Li 
Regarding claim 1, Koki teaches a film forming agent for a composite chemical conversion film for Magnesium alloy (abstract, [0031]), wherein the conversion treatment agent comprising an aqueous solution comprises strontium ion at a concentration of 0.001 to 0.5 mol/L, the pH of the chemical conversion treatment agent is 2.8 to 3.2 ([0031], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05), and phosphate ion in phosphoric acid, such as 74g of 85% phosphoric acid per liter of stock solution (74 g/ 97.994 g/mol (phosphoric acid molecular weight)=0.755 mol/L) ([0040]), wherein the conversion treatment agent containing phosphoric acid, strontium ion and tungstate ion into contact with the surface of magnesium (abstract), which reads on the claim limitation of film forming agent forms a composite chemical conversion film on the surface of a magnesium alloy substrate, and the film forming treatment agent of the chemical conversion film does not contain chromate and fluoride. Koki does not explicitly teach comprises a reduced graphene oxide insoluble to the aqueous agent and its concentration.  However, Koki recognizes the concentration of phosphate ion in the solution is adjusted by changing the desired pH ([0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the concentration of the phosphate ion to yield an aqueous solution that the treatment having excellent Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Koki does not explicitly teach comprises a reduced graphene oxide insoluble to the aqueous agent and its concentration.  However, an analogues art, Li teaches a metal surface treatment agent comprising reduced graphene oxide for example to provide an anti-corrosion coating thereof (abstract), wherein the amount of graphene is 0.05% to 5% of the total mass fraction of solids (claim 1).   Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprises a reduced graphene oxide to the aqueous agent composition in Koki, because Li disclosed a metal surface treatment agent comprising reduced graphene oxide for example to provide an anti-corrosion coating thereof (abstract). Li dose not explicitly teach the reduced graphene oxide concentration is 0.1 mg/L to 5 mg/L.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 
Regarding claim 2, Koki teaches wherein strontium ion at a concentration of 0.001 to 0.5 mol/L ([0031]), and phosphate ion in phosphoric acid ([0028]).  Koki does not explicitly teach the concentration of phosphate ions and comprises a reduced graphene oxide insoluble to the aqueous agent and the ration of the strontium ions to the phosphate ions.  However, Koki recognizes the concentration of phosphate ion in the solution is adjusted by changing the desired pH ([0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the concentration of the phosphate ion to yield an aqueous solution that the treatment having excellent designability and corrosion resistance (abstract, [0009]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. Therefore the ratio of the strontium ions to the phosphate ions is also optimum. 

The claim rejections under 35 U.S.C. 103 as being unpatentable over Koki et al. (JP2014084500A with English translation attached, submitted by Applicant) in view of Li et al. (CN104629603A with English abstract, submitted by Applicant)as applied to claims 1-2, and further in view of Tsukada et al. (US2015/0231606 A1) on Claims 3-4 are maintained.


The claim rejections under 35 U.S.C. 103 as being unpatentable over Koki et al. (JP2014084500A with English translation attached, submitted by Applicant) in view of Li et al. (CN104629603A with English abstract, submitted by Applicant)as applied to claims 1-2, and further in view of Kawakami et al. (US 2011/0269022 A1) on Claims 5-8 are maintained.
Regarding claims 5-6, Koki teaches wherein the phosphate ion in the aqueous solution as disclosed above.  However, Koki does not disclose wherein the phosphate ions are derived from ammonium dihydrogen phosphate for example, but teach the phosphate ion is derived from phosphoric acid (Abstract).  Ammonium dihydrogen phosphate and phosphoric acid are considered functionally equivalent phosphate ion containing compound (Kawakami [0099]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ammonium dihydrogen phosphate for phosphoric acid disclosed by Koki and expect the same result.  


Response to Arguments
Applicant's arguments filed on December 11, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Koki does not teach directly using a film formed composite chemical conversion agent on the magnesium alloy substrate without pre-forming the transparent film containing magnesium fluoride on the magnesium alloy substrate, and Koki does not teaches a reduced graphene oxide insoluble to the aqueous solution.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  As an initial matter, the recited independent claims do not claim directly using a film formed composite chemical conversion agent on the magnesium alloy substrate without pre-forming the transparent film containing magnesium fluoride on the magnesium alloy substrate.  Claim 1 claimed wherein the film forming agent forms a composite chemical conversion film on the surface of a magnesium alloy substrate, and the film forming treatment agent of the chemical conversion film does not contain chromate and fluoride.  Claim 1 does not claim directly applying the chemical conversion agent on the magnesium without pre-forming the transparent film containing magnesium fluoride.  Koki teaches a conversion treatment agent containing phosphoric acid, strontium ion and tungstate ion into contact with the surface or magnesium (abstract), wherein the conversion treatment agent does not contain chromate and fluoride.  In the other words, the scope of the claim does not limit the conversion treatment agent is directly applied on the magnesium substrate.  Therefore examiner believes Applicant is arguing some elements that are not in the scope of the recited independent claims.   
Koki does not explicitly teach comprises a reduced graphene oxide insoluble to the aqueous agent.  However, an analogues art, Li teaches a metal surface treatment agent comprising reduced graphene oxide for example to provide an anti-corrosion coating thereof (abstract), wherein the amount of graphene is 0.05% to 5% of the total mass fraction of solids (claim 1).   Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprises a reduced graphene oxide to the aqueous agent composition in Koki, because Li disclosed a metal surface treatment agent comprising reduced graphene oxide for example to provide an anti-corrosion coating thereof (abstract).  Therefore, there is motivation to combine the teachings of Koki and Li. 
 There are reasonable expectations of success when combining Koki and Li, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... (In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).); It is not necessary that the inventions of the references by physically combinable to render obvious the invention under review. (In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HAI Y ZHANG/           Primary Examiner, Art Unit 1717